DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, lines 1-2, “and is accessible” which should read “and the chamber is accessible”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22, 17, 52.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate different elements in figures 2 and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 10 recite “a closed system to create the vacuum therein” which renders the claim indefinite. It is not clear if the limitation refers a closed system comprises means for creating vacuum within the system or it refers a closed system maintains vacuum therein. In an effort to compact preauction, the limitation is being interpreted “a closed system to maintain the vacuum therein”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al (US 20110160701 A1, hereinafter 'Wyatt' provided by IDS).
Regarding Claim 1, Wyatt discloses  a vial adapter (figure 9, adapter component 116) for reconstituting a drug and drawing a drug from a vial, the vial adapter comprising
a) a passageway (figure 9,  lumen 122b) for passage of a diluent into the vial to mix with and reconstitute the drug ([0082] “lumen 122b that communicates with the interior of the medicament container when the adapter” and further [0061] diluent from the prefilled syringe flow to the medicament container and intermix the powdered or lyophilized drug with the liquid diluent);
b) a chamber (figure 9, a space between a needle wiping member 162 and filter 160) containing the reconstituted drug drawn from the vial ([0061] and [0090]-[0091], reconstituted 
wherein a vacuum is applied through the adapter to draw the reconstituted drug from the vial into the adapter ([0061] "the reconstituted drug can be drawn into the syringe assembly 24 by withdrawing the plunger 30 of the syringe body", vacuum is applied by the syringe)
	Regarding Claim 2, Wyatt discloses the device according to Claim 1.
	Wyatt further discloses comprising a first port (figure 13, bore 128) communicating with the chamber to provide access for a syringe to apply the vacuum to draw the reconstituted drug (referring figure 9, 13, and [0087], bore 128 provides an access for a syringe connector assembly 170, and [0061] "the reconstituted drug can be drawn into the syringe assembly by withdrawing the plunger 30 of the syringe body").
	Regarding Claim 3, Wyatt discloses the device according to Claim 1.
	wherein the chamber stores the reconstituted drug and the chamber is accessible to withdraw the reconstituted drug therefrom for injection in a patient ([0091], [0102], and figures 2 and 9, the prior art illustrates the reconstituted medicament is drawn from the medicament container MC which is interconnected to syringe 28 through the syringe connector assembly 120. Thus the reconstituted drug from the vial would be inherently drawn through lumen 122b and stored within the space between the filter 160 and member 162 before it is drawn to the syringe]).
	Regarding Claim 4, Wyatt discloses the device according to Claim 1.
Wyatt further discloses wherein the passageway is formed in a needle (figure 13, cannula 122) extending within the adapter, the needle having a penetrating tip (figure 13, piercing extremity 122a) and an opening for passage (figure 13, namely cannula 122, cannula is inherently known comprising hollow tube with an opening) of the diluent into the vial.
Regarding Claim 7, Wyatt discloses the device according to Claim 1.

Regarding Claim 9, Wyatt discloses the device according to Claim 4.
Wyatt further discloses wherein the needle is fixedly attached to a wall of the adapter ([0082] "adapter 116 includes a top wall 121 and an adapter cannula 122 that is integrally formed with and extends from top wall 121").
Regarding Claim 10, Wyatt discloses the device according to Claim 1.
Wyatt further discloses the vial adapter forms a closed system to maintain the vacuum therein for drawing the reconstituted drug from the vial (referring figure 9, and [0090] the adapter 116 and syringe connector assembly 170 are sealably engages together and further elastomeric needle wiping member 162 provides closed system between the chamber and the vial and maintaining the vacuum provided from aspirator mean such as syringe), and the chamber includes an openable opening (figure 13, bore 128 with elastomeric needle wiping member 162) to selectively break the vacuum (vacuum brakes when needle 152 is inserted as shown figure 9).
Regarding Claim 11, Wyatt discloses the device according to Claim 1.
Wyatt further comprising a filter blocking access of the particles from the vial into the chamber (figure 13, filter 160 [0088] filter particulate matter from medicament aspirated from the medicament container).
Regarding Claim 12, Wyatt discloses a vial adapter (figure 13, adapter 116) for drawing a drug from a vial ([0089] adapter 116 is mated with medicament container MC as shown in figure 3), the vial adapter comprising a needle (figure 13, cannula 122) having a penetrating tip (figure 13, piercing extremity 112a)  for accessing an internal chamber of the vial containing the drug ([0082] adapter cannula 122 has a piercing extremity 122a and a lumen 122b that communicates with the interior of the 
Regarding Claim 13, Wyatt discloses the device according to Claim 12.
Wyatt further discloses wherein the chamber provides a space for mixing of a dilution liquid with the drug from the vial to reconstitute the drug within the chamber ([0091], [0102], and figures 2 and 9, the prior art illustrates the reconstituted medicament is drawn from the medicament container MC which is interconnected to syringe 28 through the syringe connector assembly 120. Thus the reconstituted drug from the vial would be inherently drawn through lumen 122b and stored within the space between the filter 160 and member 162 before it is drawn to the syringe ).
Regarding Claim 14, Wyatt discloses the device according to Claim 12.
Wyatt further discloses wherein the needle forms a vacuum for drawing the drug into the chamber ([0090] the adapter 116 with syringe connector assembly 170 provided closed system maintains the vacuum provided by the syringe, and provided the vacuum into the passageway 122b to draw the reconstituted drug from the medicament container).
Regarding Claim 15, Wyatt discloses the device according to Claim 12.
Wyatt further discloses wherein the chamber includes one or both of a) a membrane (figure 13, member 162) penetrable by a needled syringe; and b) an access port (figure 13, bore 128) for a syringe.
Regarding Claim 16, Wyatt discloses a method for reconstituting a drug for subsequent injection into a patient, the method comprising the steps of 

b) passing a diluent through a passageway (figure 13, lumen 122b) in the adapter for entry into the vial to mix with and reconstitute the drug ([0082] “lumen 122b that communicates with the interior of the medicament container when the adapter” and further [0061] diluent from the prefilled syringe flow to the medicament container and intermix the powdered or lyophilized drug with the liquid diluent); and 
c) drawing the reconstituted drug from the vial into a chamber (figure 13, space between member 162 and filter 160) of the adapter ([0061] once the drug is reconstituted the drug is drawn into the syringe assembly through the chamber).
	Regarding Claim 17, Wyatt discloses the method according to Claim 16.
	Wyatt further discloses wherein the reconstituted drug is drawn from the chamber for injection of the drug into a patient by an injection device ([0062] "syringe assembly can then be removed from the adapter 14 and used to inject the medicament within reservoir 32 into a patient in a conventional manner").
	Regarding Claim 18, Wyatt discloses the method according to Claim 16.
	Wyatt further discloses the diluent is passed through a passageway in the needle ([0061], A syringe prefilled with diluent connected to the vial adapter 116 as shown in figure 9, and then the diluent flow into the medicament container through passageway 122b of needle 122).
Regarding Claim 19, Wyatt discloses the method according to Claim 16.

Regarding Claim 20, Wyatt discloses the method according to Claim 19.
Wyatt further discloses wherein the step of applying a vacuum applies a vacuum through the passageway in the vial adapter ([0061], the vacuum created from the syringe is applied to the passageway 122b through syringe connector assembly 170 as shown in figure 12a and the chamber as shown in figure 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt in view of Kubo et al (US 20050033260 A1, hereinafter ‘Kubo’)
Regarding Claim 5, Wyatt discloses the device according to Claim 4.
Wyatt does not explicitly discloses the needle has at least one side opening for passage of the reconstituted drug into the chamber.
In the same field of the endeavor, Kubo teaches a reconstitution device (embodiment as shown in figure 13) comprises a needle (figure 13, needle 19) comprises at least one side opening (figure 13, openings 19c, “side hole needle”) for passage of the reconstituted drug into the chamber.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt in view of Mori et al (US 5649907 A, hereinafter ‘Mori’).
Regarding Claim 6, Wyatt discloses the device according to Claim 2.
Wyatt discloses the device comprising a port receiving a syringe for inserting the diluent through the adapter and into the vial ([0061] prefilled syringe with diluent connected to the vial accessing adapter subassembly, and flow the diluent into the medicament container MC)
Wyatt does not disclose the device comprising a second port in communicating with the passageway.
In the same field of endeavor, Mori teaches a device of figure 3 comprises a first port (fig 3 , hollow needle 80) is configured to administrate the reconstitute drug from the chamber (figure 3, space 94, and further col 6 lines 20-23 the space 94 and needles 75 and 73 communicated with each other, therefore, the drug from the needle 75 and the diluent from needle 73 would naturally mixed together within the space 94), and a second port (figure 3, needle 73) is communication with the passageway (figure 3, needle 75) for inserting the diluent from bottle 72 through the adapter (col 6 lines 54-56 "the pressure is exerted on the bottle 72 from outside, for example by a hand, a portion of the transfusion liquid in the bottle is forced into the vial 74, and dissolve the powdery drug therein") and into the vial (figure 4, 74).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt in view of Ruegg et al (US 20110106021 A1, hereinafter ‘Ruegg’)
Regarding Claim 8, Wyatt discloses the device according to Claim 1.
Wyatt does not explicitly disclose the drug is botulinum toxin.
In the same field of endeavor, Ruegg provides the botulinum toxin in a solid form in a solid form for ease of handling, transport or storage ([0058] and [0059]).
Ruegg provide the botulinum toxin in a sold drug form in order to provide easier handling, transport, or storage ([0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wyatt to incorporate the teachings of Ruegg, and provide botulinum toxin drug in order to provide benefit of easy handling, transport, and storage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lopez et al (US 20110062703 A1) teaches a reconstitution system comprising a plurality of ports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781